El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Esta es una moción para desestimar una apelación. En 7 dev diciembre de 1914, la Corte de Distrito de Hnmacao ordenó que el apelante hiciera ciertas enmiendas en el pliego de exposición del caso, y que tan pronto fueran hechas se aprobaría dicho pliego. La orden fné notificada al apelante y el apelado acredita que en febrero 5, 1915, las referidas enmiendas no habían sido hechas. La sentencia fue dictada en dicho caso el día 7 de octubre, 1914, habiendo sido inter-puesta la apelación en noviembre 4, 1914.. La regla 59 de este tribunal, prescribe lo siguiente: '
, “Expirado el término de noventa días desde la fecha en que se presentare el escrito de apelación y no obstante las prórrogas con-cedidas por la corte inferior, el tribunal a discreción podrá desesti-mar una apelación que no haya sido' anteriormente registrada en este tribunal, mediante moción presentada al efecto, si se probare satisfactoriamente que el apelante no ha proseguido su apelación con la diligencia debida o de buena fe, o que tal apelación es frívola.”
En el caso de Belaval v. Todd, 21 D. P. R., 441, resuelto en noviembre 16, 1914, este tribunal indicó muy claramente que el mero vencimiento del término especificado en la regla no era razón suficiente para desestimar una apelación, sino que debe mostrarse por otras circunstancias especiales que la apelación no se ha proseguido con la debida diligencia. En el caso de Morfi v. The Fajardo Development Company, 19 D. P. R., 1202, la corte resolvió que la mera omisión en hacer enmiendas no constituía por sí negligencia o abandono. Indicamos en el caso de Vega et al. v. Rodriguez et al., 19 D. P. R., 1003, que fué un caso semejante: al presente, que la corte inferior debía fijar un término para la presentación de las enmiendas, declarándose que era insuficiente el simj-ple transcurso del término. Si la corte inferior dicta tal *171orden fijando nn término definido para que se presenten las enmiendas y no se hacen éstas dentro de dicho término enton-ces surgiría la presunción'de negligencia. Por consiguiente, la corte inferior ya por iniciativa propia o a solicitud del. apelado, deberá fijar un término definido para la presenta-ción de las enmiendas. No es nuestro propósito dar a enten-der que dicha fijación del término es un requisito previo indispensable para la desestimación de una apelación, pero a falta de éste deben presentarse otros hechos con el fin de mostrar que la demora no estaba justificada.
Debe desestimarse la moción.

Desestimada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.